Citation Nr: 1810056	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  12-24 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a left patella and femur fracture with muscle herniation.  

2.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected residuals of a left patella and femur fracture with muscle herniation.  

3.  Entitlement to an increased rating for residuals of a left patella and femur fracture with muscle herniation, currently evaluated as 60 percent disabling.  

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESSES AT HEARING ON APPEAL

Veteran and D.B.


ATTORNEY FOR THE BOARD

N.K., Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1973 to August 1976.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2009 and July 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

In January 2015, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge (VLJ).  A copy of the transcript is of record.

The issue of entitlement to an increased rating in excess of 60 percent for residuals of a left patella and femur fracture with muscle herniation was last adjudicated by the AOJ in July 2010.  The Veteran was notified of this action and of his appellate rights, but did not file a timely notice of disagreement.  Subsequently, the Agency of Original Jurisdiction (AOJ) readjudicated this issue in the February 2014 supplemental statement of the case (SSOC) and certified it to the Board in April 2014, and the Veteran testified as to this issue at the January 2015 Board hearing.  Therefore, the Board finds that this issue is currently on appeal based on the actions of the RO and the Board.  See Percy v. Shinseki, 23 Vet. App. 37, 42-45 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

Regarding the Veteran's claim for an increased evaluation, remand is required for clarification because the examination of record is insufficient upon which to base an appellate decision.  Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (noting that remand may be required if record before the Board contains insufficient medical information).  Here, despite multiple VA examinations of record, including 3 in March 2016, it remains unclear what facts underlay the 60 percent evaluation for the left patella and femur fracture disability and whether the initial injury included both joint and muscle disabilities.  This lack of clarity makes it impossible to determine entitlement to separate evaluations, for example, for left knee instability, left knee limitation of extension, and/or muscle group injuries due to ragged scars and muscle atrophy with reduced strength.  See 38 C.F.R. § Diagnostic Codes 5257, 5261; 38 C.F.R. § 4.73, Diagnostic Code 5313.  On remand, the AOJ must delineate the findings underpinning the 60 percent evaluation and order new examinations if necessary to determine all residuals from the service-connected left patellar and femoral fracture.  

Regarding the Veteran's claims for service connection for a low back disability, service connection for a psychiatric disability and entitlement to TDIU, remand is required in this appeal to obtain an adequate VA opinion and compliance with prior Board remand.  A remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Where VA provides the veteran with an examination in a service connection claim, the examination must be adequate.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The Board previously remanded these issues in June 2015 to obtain VA examinations and opinions with regard to whether the Veteran's low back and psychiatric disabilities were caused by or related to his service or caused or aggravated by his service connected left femur/patella disability.  

Regarding his low back, the Board remanded the Veteran's claim for a low back disability to determine whether each of his diagnosed low back disorders were at least as likely as not caused or aggravated by his service connected residuals of his left patella disability and femur fracture with muscle herniation.  In March 2016 the Veteran was provided with a VA examination.  After reviewing the requested medical evidence, the examiner found that the Veteran's low back disorders were less likely than not due to or caused by his left thigh and leg disability.  However, such a medical opinion does not encompass aggravation.  Furthermore, while the examiner addressed the Veteran's prior diagnoses of low back arthritis and scoliosis, he did not comment on the Veteran's diagnosis of mechanical spine syndrome.  Accordingly, remand is required for an addendum opinion from the VA examiner.

Regarding the Veteran's claim for service connection for a psychiatric disability, the Board finds that remand is necessary.  The examiner was requested to opine whether any diagnosed psychiatric disorder was manifested in service or otherwise caused or aggravated by his service connected left femur fracture with muscle herniation.  In March 2016 the Veteran was afforded a VA examination for his psychiatric disorder; at that examination, the examiner diagnosed the Veteran with adjustment disorder with anxiety.  In his opinion the examiner stated that there was not sufficient evidence to attribute the Veteran's psychiatric disorder to any aspect of his military service.  The examiner failed to use the proper standard in specifically stating whether the Veteran's psychiatric disorder was at least as likely as not caused by or related to his service, or caused or aggravated by his service connected left femur disability with muscle herniation.  Accordingly, remand is required for a new opinion.  

With regard to the claim for entitlement to TDIU, such claim is "inextricably intertwined" with the issues of service connection being remanded and the disposition of the TDIU claim must be deferred pending resolving this preliminary matter.  See Harris, 1 Vet. App. at 183 (1991).


Accordingly, the case is REMANDED for the following action:

1. Obtain an addendum opinion regarding the existence of all residuals of the service-connected disability.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must delineate all residuals of the service-connected left patella and femur fracture with muscle herniation, to include the effects on the left hip and knee joints, the muscles of Group XIII, scars, and any other residuals as noted.

2.  Obtain an addendum opinion regarding the etiology of the Veteran's diagnosed low back disorders.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion whether it is at least as likely as not that the Veteran's low back disorders, including low back arthritis and mechanical spine syndrome, were caused or aggravated by his service connected left femur disability with muscle herniation.

The examiner must address the following:  1) a July 2009 private physician statement; 2) a June 2008 private medical opinion; 3) June 2008 VA examination; 4) February 2014 VA addendum opinions; 5) August 1995 private treatment records; 6) August 1985 private treatment records; 7) August 1987 private treatment records; 8) the March 2016 VA examination; and 9) the Veteran' lay statements.

3.  Obtain an addendum opinion regarding the etiology of the Veteran's psychiatric disorder.  The entire claims file must be made available to and be reviewed by the examiner.  If an examination is deemed necessary, it shall be provided.  An explanation for all opinions expressed must be provided.  

The examiner must provide an opinion regarding whether it is it at least as likely as not that the Veteran's psychiatric disorder (i) manifested in service or is otherwise causally or etiologically related to service, to include as due to a motorcycle accident in 1975; (ii) is caused by his service-connected residuals of a left patella and femur fracture with muscle herniation; or (iii) is aggravated by his service-connected residuals of a left patella and femur fracture with muscle herniation?

The examiner must address the March 2016 VA examination report and the Veteran's lay statements, to include at the 2015 Board hearing.

4.  After the above development has been completed, obtain a social and industrial survey ascertain the Veteran's employment functioning. The claims file must be made available to the examiner. Review of such must be noted. The report from this survey must include comments on the Veteran's day-to-day functioning and the degree of social and industrial impairment which the Veteran experiences as a result of his service-connected residuals of a left patella and femur fracture with muscle herniation and hearing loss. Information must be sought from prior or recent employers regarding any work impairments and reasons for any cessation of work or quitting or firing. The surveyor is not limited to the foregoing instructions, but the individual conducting the survey may seek initial or additional development in any survey area that would shed more light on the Veteran's ability to secure or follow a substantially gainful occupation as a result of his service-connected disabilities. 

The examiner must elicit and set forth pertinent facts regarding the Veteran's medical history, education and employment history, day-to-day functioning, and social and industrial capacity. The ultimate purpose of the VA social and industrial survey is to ascertain the impact of the Veteran's service-connected disabilities on his ability to work.

5.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158 , 3.655 (2017).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6.  Review the VA examination reports, medical opinions, and Social and Industrial Survey to ensure that they are in complete compliance with the directives of this remand.  If any report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

7.  After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claims must be readjudicated, to include a determination of all residuals of the service-connected left patella and femur fracture with muscle herniation.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).




______________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


